Citation Nr: 0711627	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-25 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated 20 percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA) which, 
inter alia, denied the veteran's claim of entitlement to an 
increased evaluation in excess of 20 percent for lumbosacral 
strain.

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in August 2006, during which he was 
assisted by a VA Veterans Benefits Counselor.


FINDING OF FACT

The veteran's lumbosacral strain is currently manifested by 
subjective complaints of recurring low back pain, with pain 
on prolonged use, limitation of forward flexion to 60 degrees 
due to pain, and extremely minor neurological symptoms 
associated with sciatica, which radiate down both lower 
extremities.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim for a rating increase was received in 
July 2004.  He was notified of the provisions of the VCAA in 
correspondence dated in August 2004 and November 2004.  
Thereafter, his claim was denied in a November 2004 rating 
decision and the current appeal ensued.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant private and VA treatment records covering the period 
from 2004 - 2006 showing the current state of his low back 
disability have been obtained and associated with the 
evidence.  Furthermore, he was provided with VA examinations 
to assess the severity of his low back disability in 
September 2004 and September 2005.  

The veteran has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
He has also been notified of the evidence and information 
necessary to substantiate his claim, and of VA's efforts to 
assist him. (See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).)  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.  For these 
reasons, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for rating increases and earlier 
effective dates.  In this regard, the claims file reflects 
that the veteran has been provided with VCAA notice in 
correspondence dated in April 2006 that complies with the 
Court's holding in Dingess.   Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this appeal 
would not cause any prejudice to the veteran.

Factual background

Service connection for lumbosacral strain has been in effect 
since November 1979.  This appeal stems from the veteran's 
application to reopen his claim for a rating increase in 
excess of 20 percent that was received in July 2004.  As his 
entitlement to VA compensation for a low back disability has 
already been established and an increased disability rating 
is the only matter at issue, the Board need only address the 
evidence pertaining to its present level of impairment.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

VA and private outpatient treatment reports dated in 2004 
show that the veteran's low back disability was aggravated by 
a work-related injury that occurred in January 2004.  The 
records reflect that the veteran was employed as a bus driver 
and that he was exposed to small but sustained jarring shocks 
to his low back while operating a vehicle that had a faulty 
suspension.  A workers' compensation claim was filed.  
Private X-rays of his spine in January 2004 show mild 
degenerative disc disease and arthritis, but no evidence of 
acute fracture.  The veteran was reported to have full range 
of back motion with pain at the extremes.  There was 
paravertebral muscle tenderness at T8-L5/S1 area.  
Thereafter, the records show that he continued to receive 
occasional treatment for complaints of chronic low back pain 
in 2004 - 2006. 

The report of a September 2004 VA examination shows that the 
veteran complained of experiencing low back pain with pain 
radiating down his lower extremities on a daily basis.  He 
used non-prescription pain medication for his symptoms, and 
did not require the use of a cane, crutch, or other assistive 
device to help him ambulate.  He was employed as a 
professional vehicle driver and intermittently handled 
passengers' luggage in the course of his work.  Physical 
examination revealed tenderness and muscle spasm in his 
lumbar region.  Forward flexion was from zero to 60 degrees, 
backward extension was from zero to 10 degrees, lateral 
rotation was from zero to 20 degrees, bilaterally, and 
lateral flexion was from zero to 20 degrees, bilaterally, for 
a combined range of thoracolumbar motion of 150 degrees.  
Neurological examination revealed sharp disc margins, 
symmetrical deep tendon reflexes, preserved ankle reflexes, 
and normal sensory examination with 5/5 in all major motor 
groups.  The diagnostic impression was chronic lower back 
sprain/strain with range of motion as described with no 
evidence of fatigability or incoordination and no episodes of 
being bedridden due to low back pain.

A February 2005 statement from the veteran's VA physician 
shows that the veteran was experiencing sciatica symptoms 
with his low back pain, which made it difficult for him to 
work as a bus driver.  The physician advised that the veteran 
reduce his work hours as a bus driver.  In a June 2005 
statement, the same physician reported that the veteran's 
career as a bus driver was causing marked discomfort to his 
lower back.  The physician stated that she had been 
encouraging the veteran to find different work other than as 
a bus driver to reduce his symptoms.

The report of a September 2005 VA examination shows that the 
veteran complained of low back pain and stiffness with 
intermittent episodes of pain radiating down his lower 
extremities.  He treated his symptoms with daily doses of 
prescription-strength Motrin.  He reported that he was unable 
to work as a bus driver any longer because of low back pain.  
According to his account, he could not sit for more than one 
hour due to onset of low back pain, and he had lost 
approximately 30 days of work in the past year because of his 
back disability.  He denied being bedridden in the past 12 
months due to low back pain, or of needing to use a cane, 
crutch, brace, or other supportive device to ambulate.  He 
was independent in all of his activities of daily living.  

Physical examination revealed tenderness and muscle spasms on 
palpation of the veteran's lower back.  Range of motion tests 
showed forward flexion from zero to 60 degrees, backward 
extension from zero to 10 degrees, lateral rotation from zero 
to 20 degrees, bilaterally, and lateral flexion from zero to 
20 degrees, bilaterally, for a combined thoracolumbar range 
of motion of 150 degrees.  Range of motion was limited by 
onset of pain.  The examiner observed that on repetitive use 
there was no additional loss of range of motion due to pain, 
fatigue, weakness, or incoordination.  There was no history 
of flare-ups of low back symptoms.  No instability of the 
lumbar spine region was observed.  Neurological examination 
revealed no muscular atrophy of the lower extremity 
musculature, sensory examination was unremarkable, and deep 
tendon and ankle reflexes were symmetrical.  The impression 
was lumbosacral strain/sprain syndrome with degenerative disc 
disease of the lumbar spine with radicular or sciatic-type 
symptoms radiating down the lower extremities.  

The report of a private X-ray study in April 2006, following 
another work-related injury, shows the presence of 
significant facet arthritis at the veteran's L4-5 and L5-S1 
vertebrae, with mild degenerative spurring throughout, and 
degenerative changes involving his lower thoracic spine.

A private chiropractor's report dated in September 2006 shows 
that the veteran complained of frequent pain throughout his 
entire spine, but with the lumbar spine being the most 
significantly affected by pain, which was sometimes 
accompanied by an "electric shock" sensation running down 
both lower extremities.  The veteran reported that he was 
employed as a long-distance bus driver and that he drove 
routes that lasted well over six hours.  Common activities 
associated with his profession involved prolonged sitting 
while he as driving, and also lifting passengers' luggage.  
Even with the use of a lumbar support, sitting for more than 
45 minutes significantly intensified his low back pain, as 
did handling baggage.  Baggage handling required that he 
remain stooped and flexed at the waist as he rotated his 
torso to remove luggage from the luggage bay of his bus.  He 
stated, however, that he was able to work despite that the 
work worsened his back symptoms.  The veteran was able to 
perform all activities of daily living.  Objective testing 
shows, in pertinent part, that on lumbar range of motion he 
was able to flex forward to within four inches of his toes.  
Backward extension was to 15 degrees, lateral flexion was to 
25 degrees, bilaterally, and lateral rotation was to 25 
degrees, bilaterally.  Neurological examination revealed 
generally normal reflexes, symmetrical senses in the lower 
extremities, and some weakness (graded at 4/5) with 
dorsiflexion of the left great toe, but with no difficulties 
on part of the veteran in performing heel walking and toe 
walking. 

At an August 2006 hearing before the Board, the veteran 
presented oral testimony that stated, in pertinent part, that 
he need to use a walker on occasion to ambulate for prolonged 
distances.  His back disability caused him to lose hours from 
work, and to work reduced hours as a Greyhound bus driver, 
and so he was thus unable to earn extra money working 
overtime hours.  The veteran stated that his physician had 
recommended that he change careers because of his low back 
disability.  His low back pain was accompanied by muscle 
spasm that occurred several times per week and neuropathic 
symptoms radiating down both lower extremities all the way to 
his feet (but with no numbness).  He denied having any bowel 
or bladder control problems.  He treated his symptoms with 
non-prescription pain medication.  His work-related tasks 
involved prolonged sitting and lifting, which aggravated his 
low back disability. He was unable to walk, sit, or stand for 
prolonged periods due to onset of back pain.  Back surgery 
was not suggested by the veteran's physicians as a course of 
treatment and the veteran was unwilling to consider it. 

Analysis

The veteran's lumbosacral strain is currently rated as 20 
percent disabling.  He seeks a rating increase in excess of 
20 percent.  His low back disability is rated under the 
schedular criteria contained in 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006), which provides for a 20 percent evaluation 
where there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation, 
under those same regulations, requires evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.  Unfavorable ankylosis of 
the entire spine warrants a 100 percent evaluation.  

Intervertebral disc syndrome can be rated based on 
incapacitating episodes.  With incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months, a 60 percent evaluation is warranted.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).  An "incapacitating episode" 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a. 

Intervertebral disc syndrome can also be evaluated by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  When 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities should be evaluated using the criteria for the 
most appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, General Formula for 
Diseases and Injuries of the Spine, Note (1) (2006).  

The Board has applied the clinical facts presented in the 
medical evidence to the applicable rating code, but finds 
that the veteran has not met the criteria for a rating 
increase in excess of 20 percent for lumbosacral strain.  
Although the evidence reflects that the veteran experiences 
ongoing chronic low back pain, with muscle spasm and 
neurological symptoms radiating down his lower extremities, 
that imposes limitations on his ability to use his back and 
thus perform his duties as a long-distance bus driver, the 
objective evidence indicates that his range of combined 
thoracolumbar motion to 150 degrees, and his forward flexion 
of his lumbar spine to 60 degrees, is well within the 
criteria for a 20 percent evaluation.  It is clear that the 
veteran's symptoms are exacerbated by his job duties, and 
that he has sustained on the job injuries.  The examiners did 
not distinguish between the symptoms attributable to the 
post-service injuries and those due to the service-connected 
back disorder, and thus the Board has considered all 
symptomatology.

The Board has also considered functional loss due to pain, 
incoordination, weakness, or fatigability, pursuant to 
38 C.F.R. §§ 4.40, 4.45 (2006), and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
evidence demonstrates that the ranges of motion described on 
examination were limited by pain, meaning that onset of pain 
began at the maximum degree point of flexion, rotation, and 
extension shown on testing.  The medical reports also reflect 
that on examination in 2005, repetitive use did not produce 
any additional loss of range of motion due to pain, fatigue, 
weakness, or incoordination.  Furthermore, there was no 
history of flare-ups of low back symptoms and no instability 
of the lumbar spine.    

There is no clinical evidence of ankylosis, or restriction in 
the veteran's range of spinal motion that more closely 
approximates an ankylosing condition, to warrant the 
assignment of an evaluation in excess of 20 percent.  
Furthermore, the objective evidence does not demonstrate that 
the veteran's low back disability produces episodes of 
incapacitating pain that renders him bedridden at the 
frequency and duration contemplated in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (i.e., an incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, defined by the regulations 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician), so as to warrant the 
assignment of a 40 percent evaluation.  In this regard, the 
veteran has stated that he was never bedridden by his low 
back symptoms in the course of the 12-month period prior to 
his examinations in September 2004 and September 2005. 

Although there is some sciatica and neurological symptoms 
associated with the veteran's low back disability, primarily 
manifested by radiating pain and the sensation of an 
electrical shock running down both lower extremities, these 
symptoms are demonstrated to be extremely minor.  
Specifically, there was no atrophy of the lower extremity 
musculature, and sensory examinations conducted in 2004 - 
2006 were generally unremarkable, with symmetrical deep 
tendon and ankle reflexes and no difficulties performing heel 
walking and toe walking.  Thus, the Board finds that the 
veteran's neurological symptoms do not more closely 
approximate the criteria for mild impairment, such that 
assignment of a separate evaluation under the neurological 
rating criteria is warranted.

In view of the foregoing discussion, the Board finds that the 
20 percent evaluation currently assigned for lumbosacral 
strain adequately reflects the present severity of this 
disability.  His claim for an increased evaluation is 
therefore denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation in excess of 20 percent for 
lumbosacral strain is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


